 USDC IN/ND case 3:20-cv-00024-JD-MGG document 5 filed 09/02/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 TRAVIS T. TAGHON,

               Plaintiff,

                      v.                             CAUSE NO. 3:20-CV-24-JD-MGG

 ST. JOSEPH COUNTY INDIANA, et al.,

               Defendants.

                                  OPINION AND ORDER

       Travis T. Taghon, a prisoner without a lawyer, filed a complaint alleging he was

injured in an automobile collision while being transported to court from the St. Joseph

County Jail. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). However, pursuant to 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       Taghon alleges the two officers who placed him in the transport van on January

24, 2018, did not buckle him with a seatbelt. However, because he “did not have a

clearly established right to a seatbelt, Dale v. Agresta, 771 F. App’x 659, 661 (7th Cir.

2019), he does not state a claim against either Mike Fulnecky or C. Rutkowski.
 USDC IN/ND case 3:20-cv-00024-JD-MGG document 5 filed 09/02/20 page 2 of 3


       Taghon also alleges, “jail policy does not call for inmates to be placed in safety

belts while being transported to court.” ECF 1 at 3. Taghon does not allege jail policy

prohibited seatbelts, only that it did not require them. To state a claim against a

municipality based on a policy, practice, or custom pursuant to Monell v. Dep’t of Soc.

Servs. of City of New York, 436 U.S. 658 (1978), the complaint must plausibly allege: “(1)

an action pursuant to a municipal policy, (2) culpability, meaning that policymakers

were deliberately indifferent to a known risk that the policy would lead to

constitutional violations, and (3) causation, meaning the municipal action was the

‘moving force’ behind the constitutional injury.” Pulera v. Sarzant, 966 F.3d 540, 550 (7th

Cir. 2020) (citations omitted). This complaint does not allege sufficient facts to plausibly

state a Monell claim.

       A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that

all the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S.

at 555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not shown—that the pleader is entitled to relief.’”

Iqbal, 556 U.S. at 679 (quotation marks and brackets omitted). Thus, “a plaintiff must do


                                              2
 USDC IN/ND case 3:20-cv-00024-JD-MGG document 5 filed 09/02/20 page 3 of 3


better than putting a few words on paper that, in the hands of an imaginative reader,

might suggest that something has happened to her that might be redressed by the law.”

Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

       This complaint does not state a claim for which relief can be granted.

Nevertheless, Taghon may file an amended complaint if he has additional facts which

he believes would state a claim because “[t]he usual standard in civil cases is to allow

defective pleadings to be corrected, especially in early stages, at least where amendment

would not be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). To

file an amended complaint, he needs to write this cause number on a Pro Se 14 (INND

Rev. 2/20) Prisoner Complaint form which is available from his law library. After he

properly completes that form with additional facts, he needs to send it to the court.

       For these reasons, the court:

       (1) GRANTS Travis T. Taghon until September 30, 2020, to file an amended

complaint; and

       (2) CAUTIONS Travis T. Taghon if he does not respond by the deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the

current complaint does not state a claim for which relief can be granted.

       SO ORDERED on September 2, 2020

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
